IN THE COURT OF APPEALS OF IOWA

                                 No. 12-2293
                            Filed March 12, 2014


RICHARD L. HARDEN,
     Plaintiff-Appellant,

vs.

GARY N. PORTER and LORI
PORTER, Husband and Wife,
JACK E. BARRINGER and
EMOGENE L. BARRINGER,
Husband and Wife,
     Defendants-Appellees.
____________________________

RICHARD L. HARDEN,
     Plaintiff-Appellant,

vs.

VERLE W. NORRIS, GARY N.
PORTER, LORI PORTER, JACK E.
BARRINGER and EMOGENE L.
BARRINGER,
     Defendants-Appellees.
________________________________________________________________

      Appeal from the Iowa District Court for Wayne County, Bradley McCall

and Richard B. Clogg, Judges.



      Richard Harden appeals the district court’s orders granting summary

judgment for the defendants. AFFIRMED.
                                        2



      Richard L. Harden, Lineville, appellant pro se.

      David L. Brown and Alexander E. Wonio of Hansen, McClintock & Riley,

Des Moines, for appellee Norris.

      Verle W. Norris, Corydon, for appellees Porter and Barringer.



      Considered by Vogel, P.J., and Tabor and McDonald, JJ.
                                        3



TABOR, J.

      Richard Harden appeals the district court’s grant of summary judgment to

the defendants in both his actions in equity and at law. The court determined as

a matter of law no binding oral contract for the sale of an acreage existed

between Harden and land owner Gary Porter.

      After a careful review of the record, the parties’ briefs, the applicable law,

and the district court’s sound analysis, we conclude the summary judgment

rulings should be affirmed without opinion pursuant to Iowa Rule of Appellate

Procedure 6.1203 (a) and (d).

      AFFIRMED.